                                                    Monthly Projected Cash Flow
                                                                   July, 2021 - June, 2026
                                                          Brett S Roberts & Britt G Roberts
                                                               June '21 -   Jan '22 -    Jan '23 -                   Jan '24 -         Jan '25 -         Jan '26 -
                                                                Dec '21      Dec '22      Dec '23                     Dec '24           Dec '25          June '26
Income:
  Brett S Roberts                                              $      7,000.00   $    7,000.00   $    7,000.00   $      7,000.00   $      7,000.00   $      7,000.00
  Britt G Roberts                                             $       4,907.00 $      4,907.00 $      4,907.00 $        4,907.00 $        4,907.00 $        4,907.00
Total Income                                              1    $    11,907.00    $   11,907.00   $   11,907.00   $    11,907.00    $    11,907.00    $    11,907.00

Living Expenses:
  House Payment - 1st                                         $       2,933.00   $    2,933.00   $    2,933.00   $      2,933.00   $      2,933.00   $      2,933.00
  HOA                                                         $         32.00 $          32.00 $         32.00 $          32.00 $           32.00 $           32.00
  Home Maintenance, Repairs and Upkeep                        $        205.00 $        205.00 $        205.00 $          205.00 $          205.00 $          205.00
  Utilities & Telephone                                       $       1,282.00 $      1,282.00 $      1,282.00 $        1,282.00 $        1,282.00 $        1,282.00
  Food & Housekeeping Supplies                            2   $       1,200.00 $      1,200.00 $      1,200.00 $        1,200.00 $        1,200.00 $        1,200.00
  Childcare and Childrens Education                           $        200.00 $        200.00 $        200.00 $          200.00 $          200.00 $          200.00
  Clothing Laundry & Dry Cleaning                             $        200.00 $        200.00 $        200.00 $          200.00 $          200.00 $          200.00
  Personal Care Products & Services                           $        150.00 $        150.00 $        150.00 $          150.00 $          150.00 $          150.00
  Medical & Dental Expenses (HSA Contribution)                $        100.00 $        100.00 $        100.00 $          100.00 $          100.00 $          100.00
  Transportation                                              $        350.00 $        350.00 $        350.00 $          350.00 $          350.00 $          350.00
   Entertainment                                              $        150.00 $        150.00 $        150.00 $          150.00 $          150.00 $          150.00
  Estimated Self Employment Tax                               $        850.00 $        850.00 $        850.00 $          850.00 $          850.00 $          850.00
  Vehicle Insurance                                           $        375.00 $        375.00 $        375.00 $          375.00 $          375.00 $          375.00
  Incidentals                                                 $         31.00 $          31.00 $         31.00 $          31.00 $           31.00 $           31.00
  Professional Fees                                       3   $         84.00 $          84.00 $         84.00 $          84.00 $           84.00 $           84.00
Subtotal Living Expenses                                      $       8,142.00 $      8,142.00 $      8,142.00 $        8,142.00 $        8,142.00 $        8,142.00
Plan Payments:
  Class 2 - Alaska USA FCU                                    $        270.00 $        270.00 $        270.00 $          270.00 $          270.00 $          270.00
  Class 3 - Alaska USA FCU                                    $         86.00 $          86.00 $         86.00 $          86.00 $           86.00 $           86.00
  Class 5 - Bank of America                                   $        104.00 $        104.00 $        104.00 $          104.00 $          104.00 $          104.00
  Class 6 - Sno Falls CU                                      $       1,305.00 $      1,305.00 $      1,305.00 $        1,305.00 $        1,305.00 $        1,305.00
  Class 7 General Unsecured Claims                            $       2,000.00 $      2,000.00 $      2,000.00 $        2,000.00 $        2,000.00 $        2,000.00
Subtotal Plan Payments                                        $       3,765.00 $      3,765.00 $      3,765.00 $        3,765.00 $        3,765.00 $        3,765.00
  Total Outlfow                                                $    11,907.00    $   11,907.00   $   11,907.00   $    11,907.00    $    11,907.00    $    11,907.00


Net Projected Cash Inflow (Outflow)                            $          -      $         -     $         -     $          -      $          -      $          -



1. Debtors anticipate that total income will remain constant throughout the 5 year Plan term.
2 Household size of 4 with two children ages, 12 and 14
3. Monthly average cost of tax preparation estimated to be approximately $1,000.00 yearly.




                                            Case 21-10092-TWD                            Doc 117-2               Filed 07/02/21                      Ent. 07/02/21 22:48:19   Pg. 1 of 1
